                                                        1



             Orange Park, FL 32073.


             for service of process is Tolson & Associates, P. A., 462 Kingsley Avenue, Suite 101,


             active Florida company conducting business in the state of Tennessee and whose agent


        4.   Defendant Morning Glory LLC, Individually, and d/b/a Applebee's Thompson LN is an


             Hamilton ML, Chattanooga, TN 37421.


             is listed on the Tennessee Secretary of State's website: Su Hwan Jeong located at 8041


             active Tennessee domestic Limited Liability Company whose agent for service of process


        3.   Defendant Morning Glory LLC, Individually, and d/b/a Applebee's Thompson LN was an


             is Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312.


             LN is an active Delaware Limited Liability Company whose agent for service of process


        2.   Defendant Applebee's Restaurants LLC, Individually, and d/b/a Applebee's Thompson


             Tennessee.


        I.   The Plaintiff, Jamie Helms, ("Plaintiff) is a citizen and resident of White House,


             Plaintiff, for cause of action against Defendants state:


                                      COMPLAINT FOR DAMAGES


   DEFENDANTS.                                                      )
                                                                    )
   JOHN DOE COMPANY,                                                )
   APPLEBEE'S THOMPSON LN (FLORIDA) and                             )
   (FLORIDA) and MORNING GLORY LLC, D/B/A                           )
   THOMPSON LN, MORNING GLORY LLC, INDIVIDUALLY )
   and MORNING GLORY LLC, D/B/A APPLEBEE'S                          )
   THOMPSON LN, MORNING GLORY LLC, INDIVIDUALLY )
   APPLEBEE'S RESTAURANTS LLC, D/B/A APPLEBEE'S                     )
   APPLEBEE'S RESTAURANTS LLC, INDIVIDUALLY, and                    )
                                                                    ) JURY OF TWELVE DEMANDED
   v.                                                               )    DOCKET NO:
             PLAINTIFF,                                             )
                                                                    )
   JAMIE HELMS,                                                     )

                                               AT NASHVILLE
                     IN THE CIRCUIT COURT FOR DAVIDSON COUNTY, TENNESSEE




Copy     EFILED 01/23/20 10:35 AM CASE NO. 20C177 Richard R. Rooker, Clerk




                 Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 1 of 20 PageID #: 5
                                                      2




            in which customers are authorized to enter and exit in order to conduct business.


            and/or its employees, by allowing the water to remain on the floor surface of its premises


       13. That said fall was a direct and proximate result of the negligence of the Defendants,


            any unsafe condition in a reasonable time.


       12. That the Defendants had a duty to maintain the premises in a safe condition and to correct


       1 1 . The Defendants had notice of the unsafe condition.


            employees, and/or servants of the Defendants.


       10. It was later determined she had slipped on water left unattended by the agents.


            awkwardly causing her to suffer serious injuries.


       9.   While walking towards the restroom of the premises; Ms. Helms slipped and fell


       8.   The Plaintiff was lawfully on the premises to dine with her friends.


            ("premises").


            Applebee's Grill 4- Bar located at 718 Thompson Lane, Nashville, Tennessee


       7.   That on or about February 1 6, 2019, the Defendants were, and are now operating the


            Complaint, the Plaintiff is unaware of the business relationship between the Defendants.


            are collectively referred to hereinafter as "Defendants". At the time of filing this


       6.   Defendants, John Doe Company, Applebee's Restaurants LLC, and Morning Glory LLC


            identity of Defendant, John Doe Company, becomes known.


            herein. Plaintiff will amend her Complaint to substitute "John Doe Company" when the


            and venue of this Court by virtue of conducting business in the county complained of


            conducting business in Davidson County, Tennessee, and submits itself to the jurisdiction


       5.   Upon information and belief, Defendant, John Doe Company, is a domestic company




Copy    EFILED 01/23/20 10:35 AM CASE NO. 20C177 Richard R. Rooker, Clerk




                Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 2 of 20 PageID #: 6
                                                       3




       5.   For such other, further and general relief to which Plaintiff is entitled under the law.


       4.   For a jury trial to try this matter.


            appear and answer within the time required by law.


       3.   That service of process issue and be served upon Defendants, requiring Defendants, to


       2.   For cost of this matter to be taxed to Defendants.


            violations and/or other allegations set forth herein,


            by the Plaintiff as a proximate result of Defendants' acts, omissions, negligence, statutory


            determined by a jury, but not to exceed $75,000.00, for the damages and losses suffered


       1.   For a judgment against Defendants, for compensatory damages in an amount to be


                                   WHEREFORE, PLAINTIFF PRAYS:


            suffering.


            necessary medical care and treatment; has suffered and will in the future suffer pain and


            bodily injuries; has incurred and will in the future incur expenses for a reasonable and


            agents, employees, and/or servants, the Plaintiff suffered serious, painful and disabling


       16. That as a direct and proximate result of the negligence of Defendants, and its officers,


            premises and it was foreseeable that customers would fall on unattended water.


       15. That the unattended water created an unreasonable danger to those legally on the


            aforementioned negligence of the Defendants and/or its employees.


       14. That the Plaintiff suffered injuries and damages as a direct and proximate result of the




Copy    EFILED 01/23/20 10:35 AM CASE NO. 20C177 Richard R. Rooker, Clerk




                Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 3 of 20 PageID #: 7
                                               4




                                     imcnamara@foithepeople.com
                                     615-514-4206
                                     Nashville, TN 37203
                                  / 810 Broadway, Suite 105
                                           P. McNamara, #1 8 1 27

                                          1,
                                     MORGAN & MORGAN-NASHVILLE PLLC



                                     Respectfully submitted.




Copy   EFILED 01/23/20 10:35 AM CASE NO. 20C177 Richard R. Rooker, Clerk




             Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 4 of 20 PageID #: 8
     EFILED
     EFILED 03/18/20
            03/18/20 04:07
                     04:07 PM
                           PM CASE
                              CASE NO.
                                   NO. 20C177
                                       20C177 Richard
                                              Richard R.
                                                      R. Rooker,
                                                         Rooker, Clerk
                                                                 Clerk




           IN THE CIRCUIT COURT FOR DAVIDSON COUNTY. TENNESSEE


JAMIE HELMS,


        Plaintiff,


v.                                                                         No. 20C177


APPLEBEE'S RESTAURANTS LLC, INDIVIDUALLY,                          *       JURY DEMANDED
and APPLEBEE'S RESTAURANTS LLC, d/b/a                              *
APPLEBEE'S THOMPSON LN, MORNING GLORY LLC,                         *
 INDIVIDUALLY and MORNING GLORY LLC d/b/a                          *
APPLEBEE'S THOMPSON LN, MORNING GLORY LLC,                         *
INDIVIDUALLY (FLORIDA) and MORNING GLORY LLC *
d/b/a APPLEBEE'S THOMPSON LN (FLORIDA) and                         *
JOHN DOE COMPANY,                                                  *


       Defendants.


                     AGREED ORDER TO DISMISS AND ADD PARTIES


       The parties,    by   and   through counsel, hereby   agree Applebee's Restaurants LLC,


Individually, Applebee's Restaurants LLC d/b/a Applebee's Thompson Ln, Morning Glory LLC,


Individually, Morning Glory LLC d/b/a Applebee's Thompson Ln, Morning Glory LLC,


Individually (Florida), Morning Glory LLC d/b/a Applebee's Thompson Ln (Florida), and John


Doe Company are improperly and misjoined defendants and should be dismissed from this matter


without prejudice in accordance with Tenn. R. Civ. P. 21, The parties further agree Apple TOM,


LLC is the proper party defendant and should be added to this matter in accordance with the same.


Tenn. R. Civ. P. 21.


       WHEREFORE, the parties respectfully request an Order dismissing all the current


defendants and adding Apple TOM, LLC as the party defendant in this matter.




     Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 5 of 20 PageID #: 9
      EFILED
      EFILED 03/18/20
             03/18/20 04:07
                      04:07 PM
                            PM CASE
                               CASE NO.
                                    NO. 20C177
                                        20C177 Richard
                                               Richard R.
                                                       R. Rooker,
                                                          Rooker, Clerk
                                                                  Clerk




Respectfully submitted,


MORGAN & MORGAN                                     CARR ALLISON


BY:                                                 BY:
   JAMES P. MCNAMARAfBPR #018127                     SEAN W. MARTIN, BPR #020870
   Attorney for Plaintiff                            CHANCEY R. MILLER, BPR #036124
   810 Broadway, Suite 105                           Attorneys for Defendants
  Nashville, IN 37203                                736 Market Street, Suite 1320
   (615)514-4206                                     Chattanooga, TN 37402
  jmcnamara@forthepeople.com                         (423) 648-9832 / (423) 648-9869 FAX
                                                     swmartin@carrallison.com
                                                     cmiller@carrallison.com



                                CERTIFICATE OF SERVICE

I hereby certify that on March 18, 2020, I electronically filed an AGREED ORDER TO
DISMISS AND ADD PARTIES with the Clerk of Court using the Davidson County electronic
filing system which will automatically send email notification of such filing to the following
attorneys of record:

        James P. McNamara
        Morgan & Morgan
        810 Broadway, Suite 105
        Nashville, TN 37203


                                            CARR ALLISON


                                           BY:    (fsj*
                                                   SEAN W. MARTIN, BPR #020870
                                                   CHANCEY R. MILLER, BPR #036124
                                                  Attorneys for Defendants
                                                   736 Market Street, Suite 1320
                                                  Chattanooga, TN 37402
                                                  (423) 648-9832 / (423) 648-9869 FAX
                                                  swmartin@carral lison.com
                                                  cmi 1 ler@carral li son .com




                                              2


      Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 6 of 20 PageID #: 10
EFILED 03/18/20 04:07 PM CASE NO. 20C177 Richard R. Rooker, Clerk




Case Title:                HELMS V APPLEBEE'S RESTAURANTS LLC

Case Number:               20C177

Type:                      AGREED ORDER



                                                      The foregoing is hereby ORDERED, ADJUDGED
                                                      AND DECREED:




                                                      Judge Joe Binkley, Jr., Fifth Circuit



Electronically signed on 03/18/2020 04:07 PM   page 3 of 3




Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 7 of 20 PageID #: 11
     EFILED 04/16/20 08:34 AM CASE NO. 20C177 Richard R. Rooker, Clerk




             IN THE CIRCUIT COURT FOR DAVIDSON COUNTY, TENNESSEE

JAMIE HELMS,                                     *
                                                 *
        Plaintiff,                               *
                                                 *
v.                                               *              No. 20C177
                                                 *
APPLE TOM, LLC,                                  *              JURY DEMANDED
                                                 *
        Defendant.                               *

                                             ANSWER

        COMES NOW the Defendant, Apple TOM, LLC (“Applebee’s”), by and through counsel,

and in answer to the Plaintiffs’ Complaint states as follows:

                                       FIRST DEFENSE

        In response to the specifically enumerated paragraphs of the Plaintiff’s Complaint,

Applebee’s states as follows:

        1.      Applebee’s is without sufficient information to admit or deny the allegations in

paragraph 1 of the Plaintiff’s Complaint.

        2.      Applebee’s Restaurants, LLC, individually and d/b/a Applebee’s Thompson Ln

was an improper party defendant to this matter and has been dismissed from the case without

prejudice.

        3.      Morning Glory, LLC, individually and d/b/a Applebee’s Thompson Ln was an

improper party defendant to this matter and has been dismissed from the case without prejudice.

        4.      Morning Glory, LLC, individually and d/b/a Applebee’s Thompson Ln was an

improper party defendant to this matter and has been dismissed from the case without prejudice.

        5.      John Doe Company was an improper party defendant to this matter and has been

dismissed from the case without prejudice.




     Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 8 of 20 PageID #: 12
    EFILED 04/16/20 08:34 AM CASE NO. 20C177 Richard R. Rooker, Clerk




       6.      The allegations in paragraph 6 of the Plaintiff’s Complaint are denied.

       7.      The allegations in paragraph 7 of the Plaintiff’s Complaint are denied.

       8.      Applebee’s is without sufficient information to admit or deny the allegations in

paragraph 8 of the Plaintiff’s Complaint.

       9.      The allegations in paragraph 9 of the Plaintiff’s Complaint are denied.

       10.     The allegations in paragraph 10 of the Plaintiff’s Complaint are denied.

       11.     The allegations in paragraph 11 of the Plaintiff’s Complaint are denied.

       12.     The allegations in paragraph 12 of the Plaintiff’s Complaint are denied as pled.

       13.     The allegations in paragraph 13 of the Plaintiff’s Complaint are denied.

       14.     The allegations in paragraph 14 of the Plaintiff’s Complaint are denied.

       15.     The allegations in paragraph 15 of the Plaintiff’s Complaint are denied.

       16.     The allegations in paragraph 16 of the Plaintiff’s Complaint are denied.

                                       SECOND DEFENSE

       The Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                                        THIRD DEFENSE

       The Plaintiff so carelessly and negligently conducted herself that she, by her own

negligence, contributed directly and proximately to her own injuries. The Plaintiff’s fault is greater

than that of Applebee’s, if Applebee’s is at fault at all, and therefore the Plaintiff should recover

nothing from Applebee’s. In the alternative, the Plaintiff’s damages should be reduced in

proportion to the percentage of negligence attributed to her.

                                       FOURTH DEFENSE

       Applebee’s pleads modified comparative fault in mitigation or bar of any recovery by the

Plaintiff against Applebee’s, if any. Specifically, Applebee’s avers the Plaintiff’s own actions or



                                                  2

    Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 9 of 20 PageID #: 13
    EFILED 04/16/20 08:34 AM CASE NO. 20C177 Richard R. Rooker, Clerk




omissions were such that they constitute negligence which caused or contributed to cause the

accident and injuries alleged in the Complaint.

                                        FIFTH DEFENSE

       Applebee’s did not breach any duty owed to the Plaintiff.

                                        SIXTH DEFENSE

       All allegations not heretofore admitted, explained, or denied are here and now denied as

set forth as though specifically denied therein.

                                      SEVENTH DEFENSE

        Applebee’s reserves the right to amend its Answer to include such other and further

defenses that later may become apparent through further investigation and discovery.

       WHEREFORE, having answered the Plaintiff’s Complaint, Defendant Applebee’s prays

to be hence dismissed, or in the alternative, demands a jury to try the issues when joined.

                                              Respectfully submitted,

                                              CARR ALLISON

                                              BY: ___/s/ Sean W. Martin_________________
                                                    SEAN W. MARTIN, BPR #020870
                                                    CHANCEY R. MILLER, BPR #036124
                                                    Attorneys for Defendant
                                                    736 Market Street, Suite 1320
                                                    Chattanooga, TN 37402
                                                    (423) 648-9832 / (423) 648-9869 FAX
                                                    swmartin@carrallison.com
                                                    cmiller@carrallison.com




                                                   3

   Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 10 of 20 PageID #: 14
    EFILED 04/16/20 08:34 AM CASE NO. 20C177 Richard R. Rooker, Clerk




                               CERTIFICATE OF SERVICE
I hereby certify that on April 16, 2020, I electronically filed an ANSWER with the Clerk of Court
using the Davidson County electronic filing system which will automatically send email
notification of such filing to the following attorneys of record:
       James P. McNamara
       Morgan & Morgan
       810 Broadway, Suite 105
       Nashville, TN 37203

                                            CARR ALLISON

                                            BY: ___/s/ Sean W. Martin__________________
                                                  SEAN W. MARTIN, BPR #020870
                                                  CHANCEY R. MILLER, BPR #036124
                                                  Attorneys for Defendant
                                                  736 Market Street, Suite 1320
                                                  Chattanooga, TN 37402
                                                  (423) 648-9832 / (423) 648-9869 FAX
                                                  swmartin@carrallison.com
                                                  cmiller@carrallison.com




                                               4

   Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 11 of 20 PageID #: 15
                      5^
              IN THE CIRCUIT COURT FOR DAVIDSON COUNTY, TENNESSEE

v^AMIE HELMS,
         Plaintiff,


v.                                                        No. 20C 1 77    v/-


APPLE TOM, LLC,                                           JURY DEMANDED



         Defendant.


                               CASE MANAGEMENT ORDER NO. 1


         This matter came before Special Master Mary Ashley Nichols for a telephonic case

 management conference on July 16, 2020.


         Based on the representations of counsel, it is recommended this matter not be set for trial

 at this time. During the conference, Special Master Nichols set the following dates and deadlines:

         1.       The parties have until November 1 5, 2020 to complete all party depositions so long

 as the Defendant obtains all medical records and billing information thirty (30) days in advance;

         2.       Defendant shall have fifteen ( 1 5) days after taking the Plaintiff s deposition to elect

 whether to request an independent medical examination (IME); and


         3.       The parties shall appear for a second case management conference to be held

 telephonically on December 9, 2020 at 10:45 a.m.


         The Court adopts this recommendation as the Order of the Court. This Order shall not be

 altered without prior judicial approval.


         ENTERED this                 day of                             , 2020.




                                                          JUDGE JOE BINKLEY, JR.




     Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 12 of 20 PageID #: 16
APPROVED FOR ENTOY:


BY.^
       MARY ASHLEY NICHOLS, BRP #001336
       Special Master
       I Public Square, Suite 501
       Nashville, TN 37201


MORGAN & MORGAN                                  CARR ALLISON


BY:    /s/ James P. McNamara                     BY: /si Chancev R. Miller
  JAMES P. MCNAMARA, BPR #018127                  SEAN W. MARTIN, BPR #020870
  Attorney for Plaintiff                          CHANCEY R. MILLER, BPR #036124
  810 Broadway, Suite 105                          Attorneys for Defendant
  Nashville, TN 37203                              736 Market Street, Suite 1320
  (615) 514-4206                                   Chattanooga, TN 37402
  jmcnamara@forthepeople.com                       (423) 648-9832 / (423) 648-9869 FAX
                                                   svvmartin@carrallison.com
                                                   cmiller@carrallison.com




                               CERTIFICATE OF SERVICE

I hereby certify that on July 21, 2020, I electronically filed a CASE MANAGEMENT ORDER
NO. 1 with the Clerk of Court using the Davidson County electronic tiling system which will
automatically send email notification of such tiling to the following attorneys ot record:
       James P. McNamara
       Morgan & Morgan
       810 Broadway, Suite 105
       Nashville, TN 37203


                                          CARR ALLISON


                                          BY:     /s/ Chancev R. Miller
                                                 SEAN W. MARTIN, BPR #020870
                                                 CHANCEY R. MILLER, BPR #036124
                                                 Attorneys for Defendants
                                                 736 Market Street, Suite 1320
                                                 Chattanooga, TN 37402
                                                 (423) 648-9832 / (423) 648-9869 FAX
                                                 swmartin@carrallison.com
                                                 cmiller@carrallison.com




                                             2



 Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 13 of 20 PageID #: 17
Case Title:                HELMS V APPLEBEE'S RESTAURANTS LLC

Case Number:               20C177

Type:                      CASE MANAGEMENT ORDER



                                                      The foregoing is hereby ORDERED, ADJUDGED
                                                      AND DECREED:




                                                      Judge Joe Binkley, Jr., Fifth Circuit



Electronically signed on 08/07/2020 09:55 AM   page 3 of 3




Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 14 of 20 PageID #: 18
           IN THE CIRCUIT COURT FOR DAVIDSON COUNTY. TENNESSEE


JAMIE HELMS,


        Plaintiff,


v.                                                      No. 20C177

APPLE TOM, LLC,                                         JURY DEMANDED



        Defendant.


  AGREED ORDER FOR RELEASE AND PRODUCTION OF PROTECTED HEALTH
   INFORMATION AND MEDICAL RECORDS IN ACCORDANCE WITH HIPAA


        Upon joint motion by the parties, pursuant to and in accordance with federal law as set


forth in the Health Insurance Portability and Accountability Act (HIPAA), 45 C.F.R. §§160.001


et. seq. and 164.500 et. seq., and Rule 26 of the Tennessee Rules of Civil Procedure , it is hereby


        ORDERED that the law firm of CARR ALLISON, or its designated agents, be provided


with and be permitted to examine, inspect, and copy any protected health information and medical


records or documents as described below with regard to the examination, treatment, care,


diagnosis, consultation, or other healthcare services of the Plaintiff, Jamie Helms. It is further


        ORDERED       that   any   physician,   hospital,   clinic,   therapist,   chiropractor,   medical

practitioner, or any other healthcare provider that is considered a covered entity under HIPAA is


expressly authorized and required to furnish to Carr Allison or its designated agents, any and all


protected health information or medical records as described below concerning the above


individual and forward said information or records to Carr Allison at 736 Market Street, Suite


1 320; Chattanooga, Tennessee 37402, or by facsimile at (423) 648-9869 based upon this order and


pursuant to both state and federal law. It is further


       ORDERED that pursuant to 45 C.F.R. §165. 508(c), the protected health information and




     Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 15 of 20 PageID #: 19
 medical records to be released and provided in accordance with this court order are specifically


 and meaningfully herein described. The protected health information and medical records to be


released and provided include a copy of the entire medical or treatment file concerning the above


 individual and will include, but are not limited to medical records, hospital reports and records,


physicians notes and records, daily notes, nurses notes and care plans, operative reports, clinical

notes and reports, therapy records and reports, history and physical examination records and


reports, admission records and reports, discharge summary records and reports, laboratory results


and reports, emergency records, consultation records and reports, x-ray and imaging reports and


studies, physician or doctor orders, diagnostic studies and reports, radiographic films and reports,


billing statements, accounts receivable statements, payment statements, invoices for health


services, and any and all other records or documents or tangible notes or documents within the


care, custody, and control of the healthcare or medical provider as described herein. It is further


        ORDERED that, pursuant to HIPAA, it is hereby acknowledged that the protected health


information, medical records, and any other documents produced in accordance with this order


shall be used for discovery and/or evidentiary purposes with regard to the above-styled lawsuit. It


is further


        ORDERED that any doctor, hospital, healthcare provider, therapist, chiropractor, medical


practitioner, or any other healthcare provider served with a copy of this order and who produces


protected health information and medical records based on the same may take such action in


reliance upon this order and the Court's direction to do so. It is further


       ORDERED that any protected health information, medical records or other documents


obtained by Carr Allison based upon this order may be disseminated by said law firm or its agents


for the purposes of defending and/or participating in the subject lawsuit with said dissemination to




                                                  2


    Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 16 of 20 PageID #: 20
 include providing such information and documents to Defendant, representatives of Defendant,


 expert witnesses or other consulting experts. Plaintiffs records obtained under this Order shall not


 be used for any purpose unrelated to the defense of this lawsuit. It is further


         ORDERED that the provisions of this order allowing for the release of protected health


information and records concerning the above-mentioned Plaintiff will become invalid at midnight


eastern standard time on December 31, 2021, or upon the entry of a final judgment or order of


dismissal or settlement in this cause of action, or upon further Order of this Court, whichever


occurs first. It is further


        ORDERED that any physician, healthcare provider, or other covered entity under HIPAA


shall have the right to consider a photocopy or facsimile copy of this order as a complete


authorization for the release of protected health information and medical records as set out herein


and as the equivalent to the original of said order. It is further


        ORDERED that this order does not authorize verbal communications with Plaintiff s


medical providers, or release of verbal information, but is strictly limited to release of written


records, documents, and reports existing at the time the request is made and at the time this order


is served upon the respective healthcare provider. It is further


        ORDERED that copies of any and all protected health information, medical records, other


documents obtained by the use of this Order shall be supplied by Carr Allison to counsel for the


Plaintiff within fifteen (15) days of receipt of those records by Carr Allison with counsel for


Defendant to bear the cost of copying and providing those records. If the records are obtained less


than five (5) days prior to a hearing, deposition or trial, they shall be furnished to counsel for the


Plaintiff immediately. If Defendant, defense counsel, or a representative examine or inspect any


records without making actual copies, Plaintiffs counsel will be notified and provided with the




                                                  3


    Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 17 of 20 PageID #: 21
name of the record holder of the records reviewed within fifteen (15) days of said inspection or

examination. It is further


         ORDERED that any medical or employment records produced by Plaintiff to Defendant


during discovery under Rules 26 and 34 shall be protected to the same extent as any medical or


employment records obtained by Defendant under this Order.


         ENTERED this             day of                      2020.




                                                   JUDGE



Respectfully submitted,


MORGAN & MORGAN


BY:
      JAMES P. MCNAMARA, BP                18127
      Attorney for Plaintiff
      810 Broadway, Suite 105
      Nashville, TN 37203
      (615)514-4206
      jmcnamara@forthepeople.com


CARR ALLISON


BY:
       SEAN W.             , BPR #020870
       CHANCEY R. MILLER, BPR #036124
       Attorneys for Defendant
       736 Market Street, Suite 1320
       Chattanooga, TN 37402
       (423) 648-9832 / (423) 648-9869 FAX
       swmartin@carrallison.com
       cmiller@carrallison.com




                                               4


      Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 18 of 20 PageID #: 22
                                 CERTIFICATE OF SERVICE

I hereby certify that on September 17, 2020, 1 electronically filed an AGREED ORDER FOR
RELEASE AND PRODUCTION OF PROTECTED HEALTH INFORMATION AND
MEDICAL RECORDS IN ACCORDANCE WITH HIPAA with the Clerk of Court using the
Davidson County electronic filing system which will automatically send email notification of such
filing to the following attorneys of record:

       James P. McNamara
       Morgan & Morgan
       810 Broadway, Suite 105
       Nashville, TN 37203


                                               CARR ALLISON


                                               BY:
                                                     SEAN W. MARTIN, BPR #020870
                                                     CHANCEY R. MILLER, BPR #036124
                                                     Attorneys for Defendant
                                                     736 Market Street, Suite 1320
                                                     Chattanooga, TN 37402
                                                     (423) 648-9832 / (423) 648-9869 FAX
                                                     swmartin@carrallison.com
                                                     cmiller@carrallison.com




                                                5


   Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 19 of 20 PageID #: 23
Case Title:                HELMS V APPLEBEE'S RESTAURANTS LLC

Case Number:               20C177

Type:                      AGREED ORDER



                                                      The foregoing is hereby ORDERED, ADJUDGED
                                                      AND DECREED:




                                                      Judge Joe Binkley, Jr., Fifth Circuit



Electronically signed on 09/17/2020 02:41 PM   page 6 of 6




Case 3:20-cv-01014 Document 1-1 Filed 11/23/20 Page 20 of 20 PageID #: 24
